     Case 1:20-cv-00066-DAD-BAM Document 30 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEMUJIN BUSTOS,                                   Case No. 1:20-cv-00066-DAD-BAM
12                       Plaintiff,                     ORDER REGARDING STIPULATED
                                                        PROTECTIVE ORDER
13           v.
                                                        (Doc. No. 29)
14    CITY OF FRESNO, a Public Entity;
      CHIEF OD POLICE JERRY P. DYER,
15    individually and in his capacity as Chief of
      the Fresno Police Department; ANDREW
16    HALL, individually and in his capacity as
      Chief of Fresno Police Department; and
17    DOES 1 to 10, inclusive,
18                       Defendants.
19
            The Court adopts the stipulated protective order submitted by the parties on March 26,
20
     2021. (Doc. No. 29.) The parties are advised that pursuant to the Local Rules of the United States
21
     District Court, Eastern District of California, any documents subject to this protective order to be
22
     filed under seal must be accompanied by a written request which complies with Local Rule 141
23
     prior to sealing. The party making a request to file documents under seal shall be required to
24
     show good cause for documents attached to a non-dispositive motion or compelling reasons for
25
     documents attached to a dispositive motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665,
26
     677-78 (9th Cir. 2009). Within five (5) days of any approved document filed under seal, the party
27

28
                                                       1
     Case 1:20-cv-00066-DAD-BAM Document 30 Filed 04/01/21 Page 2 of 2


 1   shall file a redacted copy of the sealed document. The redactions shall be narrowly tailored to
 2   protect only the information that is confidential or was deemed confidential.
 3          Additionally, the parties shall consider resolving any dispute arising under this protective
 4   order according to the Court’s informal discovery dispute procedures.

 5

 6   IT IS SO ORDERED.

 7
        Dated:     March 31, 2021                             /s/ Barbara    A. McAuliffe              _
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
